Title: From James Madison to Charles Thomson, 22 April 1809
From: Madison, James
To: Thomson, Charles


Dear SirWashington Apl. 22. 1809
Having just recd. the 4th. & last Volume of your Translation of the Septuagint, I beg leave to make my acknowledgments complete for the valuable mark of your friendship afforded by such a present. I have not been able to look much into the text of the translation, much less to compare it with the original; but I know too well your erudition & accuracy, not to rely more on these, than I should venture to do on any judgment I could found on such an examination.
I do not send you a copy of what has just taken place in our affairs with G. Britain; because being in all the Newspapers, it can not fail to have reached you in that mode. Should France be equally politic with her adversary, we have a prospect of finding ourselves under much less weight than has for some time borne upon us. Should she remain inflexible, after being stripped of her professed motives, it is pretty obvious, that our affairs with her, will soon take a very serious turn. If she had not in so many respects displayed a perverted view of her interest in relation to the U. S. there would be no room to doubt that she will bend to the example before her; or rather that she will have endeavored to anticipate it.
It has afforded me the sincerest pleasure to learn that you continue to enjoy so sound a health as to allow to the vigor of your Mind its useful operation. I beg you to accept, with my highest esteem, my affectionate wishes that the Country which you have so long, so ably, & so faithfully served, may witness a further continuance of all the blessings which Heaven allots to its favorites, in the vale of life.
James Madison
